                    Case 19-10446               Doc 15        Filed 04/22/19 Entered 04/22/19 15:23:34                                    Desc Main
                                                                Document     Page 1 of 3
Fill in this information to identify your case:

                  John Pretto
Debtor 1          __________________________________________________________________
                    First Name                Middle Name              Last Name

Debtor 2            ________________________________________________________________
(Spouse, if filing) First Name                Middle Name              Last Name


                                        ______________________
United States Bankruptcy Court for the:Northern District of Illinois District of __________
                                                                                   (State)
Case number         ___________________________________________
                     19-10446                                                                                                                    Check if this is an
 (If known)                                                                                                                                         amended filing



  Official Form 108
  St a t e m e nt of I nt e nt ion for I ndividua ls Filing U nde r Cha pt e r 7                                                                              12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

    Pa rt 1 :        List Y our Cre dit ors Who H a ve Se c ure d Cla im s

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                    What do you intend to do with the property that     Did you claim the property
                                                                                        secures a debt?                                     as exempt on Schedule C?

          Creditor’s                                                                    Surrender the property.                             No
          name:           Ocwen Loan Servicing
                                                                                        Retain the property and redeem it.                  Yes
         Description of          258 Briarwood Lane
         property                                                                      
                                                                                       ✔ Retain the property and enter into a

         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________


         Creditor’s        Wells Fargo Bank, N.A.                                      
                                                                                       ✔ Surrender the property.                            
                                                                                                                                            ✔ No
         name:
                                                                                        Retain the property and redeem it.                  Yes
         Description of          204 S. Evergreen
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________

         Creditor’s      Illinois Department of Revenue                Surrender the property.                                             
                                                                                                                                            ✔ No
         name:
                                 Tax lien recorded at CCRD 1603204091  Retain the property and redeem it.                                   Yes
         Description of
         property                                                      Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________

         Creditor’s        Jennifer Pretto                                              Surrender the property.                            
                                                                                                                                            ✔ No
         name:
                                 DSO lien recorded at CCRD                              Retain the property and redeem it.                  Yes
         Description of
         property                1530844001                                             Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________


  Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
         Case 19-10446               Doc 15         Filed 04/22/19 Entered 04/22/19 15:23:34                                      Desc Main
                                                      Document     Page 2 of 3

                John Pretio                                                               ^                        1Q-in44fi
                                                                                          Case number (If Anowni         I UHH'O


                List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G:Executory Contracts and Unexpired Leases(Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C.§ 365(p)(2).
     Describe your unexpired personal property leases                                                                    Will the lease be assumed?

    Lessor's name:
                                                                                                                           No

                                                                                                                           Yes
    Description of leased
    property:


    Lessor's name:
                                                                                                                     _ . No

                                                                                                                     L_;Yes
    Description of leased
    property;



    Lessor's name:
                                                                                                                         -No

    Description of teased                                                                                            i    i Yes
    property;



    Lessor's name;
                                                                                                                           No

                                                                                                                           Yes
    Description of teased
    property;



    Lessor's name:
                                                                                                                          I No

                                                                                                                         (Yes
    Description of leased
    property;


    Lessor's name;
                                                                                                                          No

                                                                                                                          Yes
    Description of leased
    property;



    Lessor's name;
                                                                                                                         'No

                                                                                                                          I Yes
    Description of leased
    property:




            Sign Below



  Under ttbnatty of perjury, t declare that I have Indicated my Intention about any property of my estate that secures a debt and any
  personal property that is subject to an unexpired lease.




   Si^t re of Debtor 1                                        Signature of Debtor 2
   ^Date
      , "^4/19/2019                                           Date
        MM/ DD      /   YYYY                                         MM/ DD /   YYYY




Official Form 108                        Statement of Intention for Individuals Filing Under Chapter 7                                   page 2
             Case 19-10446               Doc 15         Filed 04/22/19 Entered 04/22/19 15:23:34 Desc Main
               John Pretto                                Document     Page 3 of 3         19-10446
 Debtor 1                                                            _                 Case number (if known)
              First Name   Middle Name      Last Name



                                                Continuation Sheet for Official Form 108
1) Creditors who have secured claims

Internal Revenue                  Tax lien recorded              No exemptions
Service                           at CCRD 1817041091




  Official Form 108                            Statem ent of Intention for Individuals Filing Under Chapter 7
